                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA



NICOLE MAIER,

          Plaintiff,

vs.

VASANA CHEANVECHAI, M.D., LTD.,
a Nevada Professional Corporation, and
VASANA CHEANVECHAI, an individual,

          Defendants.
                                               /

                                  COMPLAINT FOR DAMAGES

          Plaintiff, NICOLE MAIER, sues Defendants, VASANA CHEANVECHAI, M.D., LTD.

and VASANA CHEANVECHAI, and shows:

                                            Introduction

          1.      This is an action by NICOLE MAIER against her employers for unpaid overtime

and minimum wages pursuant to the Fair Labor Standards Act. Plaintiff seeks damages and a

reasonable attorney’s fee.

                                            Jurisdiction

          2.      This action arises under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

206 and 207. The Court has jurisdiction over the claims pursuant to 29 U.S.C. § 216(b).

          3.      The claim arose within the Southern District of Florida, which is where venue is

proper.

                                  Parties and General Allegations

          4.      Plaintiff, NICOLE MAIER, (hereinafter “Plaintiff” or “MAIER”) a resident of

Broward County, was at all times material, employed by VASANA CHEANVECHAI, M.D.,
LTD., as a medical assistant, was an employee as defined by 29 U.S.C. § 203(e), and during her

employment with VASANA CHEANVECHAI, M.D., LTD., was engaged in commerce or in the

production of goods for commerce.

       5.     Defendant, VASANA CHEANVECHAI, M.D., LTD., is a Nevada Professional

Corporation with offices in Broward County, Florida, doing business throughout South Florida, is

an enterprise engaged in an industry affecting commerce, is an employer as defined by 29 U.S.C.

§ 203(d) and (s)(1), in that it has employees engaged in commerce or in the production of goods

for commerce, or that has employees handling, selling, or otherwise working on goods or

materials that have been moved in or produced for commerce by any person; and it is an

enterprise whose annual gross volume of sales made or business done is not less than $500,000

(exclusive of excise taxes at the retail level that are separately stated) which has employees

subject to the provisions of the FLSA, 29 U.S.C. §§ 206 and 207.

       6.     Defendant VASANA CHEANVECHAI is a resident of the Southern District of

Florida.

       7.     At all times material to this Complaint, VASANA CHEANVECHAI has managed

and/or operated Defendant VASANA CHEANVECHAI, M.D., LTD. and regularly exercised the

authority to hire and fire its employees, determine the work schedules of employees, set the rate

of pay for employees, and controlled its finances and daily operations.               VASANA

CHEANVECHAI did, in fact, hire Plaintiff, set Plaintiff’s rate of pay and work schedule, and

thus dictated the terms of Plaintiff’s employment. VASANA CHEANVECHAI was the

individual who decided not to pay Plaintiff for hours worked. By virtue of such control and

authority, VASANA CHEANVECHAI is an employer and/or joint-employer of Plaintiff as

defined by the FLSA, 29 U.S.C. §203(d).
                 Count I – Violation of FLSA by Both Defendants – Overtime

       8.      Plaintiff, NICOLE MAIER, realleges, as if fully set forth in Count I, the

allegations of Paragraphs 1 through 7 above.

       9.      Since on or about January 7, 2017, up to and including the present, Defendants

willfully violated the provisions of §7 of the Act [29 U.S.C. §207] by employing employees

engaged in commerce for workweeks longer than 40 hours without compensating them for their

employment in excess of 40 hours at rates not less than one and one-half times the regular rates at

which they were employed. Specifically, MAIER, during her employment, worked in excess of 40

hours a week during several weeks of her employment, but was not compensated for all overtime

hours at one and one-half times her regular rate.

       10.     The failure to pay overtime compensation to MAIER is unlawful in that she was not

exempted from the overtime provisions of the Act pursuant to the provisions of 29 U.S.C. § 213(a),

in that she neither was a bona fide executive, administrative or professional employee.

       11.     MAIER is entitled pursuant to 29 U.S.C. § 216(b), to recover from both

Defendants:

               a.      All unpaid overtime that is due;

               b.      As liquidated damages, an amount equal to the unpaid overtime owed;

               c.      The costs of this action, and;

               d.      A reasonable attorney’s fee.

       WHEREFORE, Plaintiff, NICOLE MAIER, prays that this court will grant judgment

against both Defendants:

               a.       awarding MAIER payment of overtime compensation found by the court to

       be due to her under the Act;

               b.      awarding MAIER an additional equal amount as liquidated damages;
              c.      awarding MAIER her costs, including a reasonable attorney’s fee; and

              d.      granting such other and further relief as is just.

                                           Jury Demand

      Plaintiff demands trial by jury.


Dated: March 18, 2020
Plantation, Florida                           Respectfully submitted,


                                              s/Robert S. Norell
                                              Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                              E-Mail: rob@floridawagelaw.com
                                              ROBERT S. NORELL, P.A.
                                              300 N.W. 70th Avenue
                                              Suite 305
                                              Plantation, Florida 33317
                                              Telephone: (954) 617-6017
                                              Facsimile: (954) 617-6018
                                              Counsel for NICOLE MAIER
